Citation Nr: 0201037	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
carcinoma of the prostate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954 and from June 1955 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama granted service connection for 
carcinoma of the prostate and assigned a zero percent 
evaluation effective September 16, 1998.

In a statement received by the Board in August 2001, the 
veteran appears to have raised the issue of entitlement to an 
effective date retroactive to January 1995, for the grant of 
service connection for carcinoma of the prostate.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the issue for appellate review 
has been recharacterized as reported on the title page.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO in August 2001, a 
transcript of which has been associated with the claims file.

In August 2001 the veteran submitted correspondence from two 
private physicians with a waiver statement, thereby obviating 
a need of a return of this case to the RO for initial 
consideration of the additional evidence.  38 C.F.R. 
§ 20.1304 (2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's carcinoma of the prostate has resulted in 
voiding dysfunction, including a slow urinary stream, 
obstructive symptoms, frequent incontinence, and urinary 
leakage.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
carcinoma of the prostate have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In the appealed January 1999 rating decision, the RO granted 
service connection for carcinoma of the prostate on the basis 
of Agent Orange exposure in Vietnam.  A zero percent 
evaluation was assigned, effective from September 1998.  The 
RO based this evaluation on the results of a November 1998 VA 
genitourinary examination, during which the veteran reported 
radioactive seed placement for prostate cancer in 1995.  He 
also stated that, since that time, he had been able to void 
more freely.  While he described nocturia on two or three 
occasions, as well as urinary urgency, no incontinence was 
reported at the present time.  

The examination of the external genitalia was within normal 
limits, and a digital rectal examination revealed an empty 
prostatic bed.  The pertinent diagnosis was carcinoma of the 
prostate, status post radioactive seed placement for 
treatment of carcinoma of the prostate.

During his August 2001 VA Travel Board hearing, the veteran 
complained of urinary leakage and linked it back to his 
prostate cancer surgery.  He stated that his urinary leakage 
problems embarrassed him to a degree where he basically did 
not leave his house anymore.  

In conjunction with his hearing, the veteran submitted 
statements from two doctors, both dated in July 2001.  In one 
statement, RFH, Jr., MD, noted that the veteran had suffered 
from persistent and worsening urinary retention and frequency 
and had received ongoing treatment.  In a separate statement, 
SHS, MD, noted that the veteran had suffered from persistent 
problems with a slow urinary stream and obstructive symptoms 
since his May 1995 prostate cancer surgery.  Also associated 
with this problem was intermittent incontinence, which had 
progressed to the point that there was difficulty with 
frequent incontinence and urinary leakage.  This was 
described as "extremely disabling for him both socially and 
professionally."


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West. 
12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

The RO has evaluated the veteran's carcinoma of the prostate 
at the zero percent rate under 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2001).  This code section allows only for a 100 
percent evaluation in cases of malignant neoplasms of the 
genitourinary system.  An associated note indicates that, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or another therapeutic procedure, the 100 
percent rating shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2001).  In 
cases where there has been no local recurrence or metastasis, 
the rating should be based on voiding dysfunction or renal 
dysfunction, whichever is prominent.

In this regard, the Board notes that 38 C.F.R. § 4.115a 
(2001) allows for a zero percent evaluation for renal 
dysfunction in cases of albumin and casts with a history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101.  A 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  



In terms of voiding dysfunction, a minimum evaluation of 20 
percent is allowed in cases requiring the wearing of 
absorbent materials which must be changed less than two times 
per day, while a 40 percent evaluation is warranted in cases 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  

38 C.F.R. § 4.115a (2001) also sets forth, in terms of 
urinary frequency, that a minimum 10 percent evaluation is 
warranted in cases of a daytime voiding interval between two 
and three hours, or; awakening to void two times per night.  
A 20 percent evaluation is appropriate in cases of a daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night.  A 40 percent evaluation 
is in order in cases of a daytime voiding interval of less 
than one hour, or; awakening to void five or more times per 
night.  In terms of obstructed voiding, a zero percent 
evaluation is warranted in cases of obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  

A 10 percent evaluation is appropriate in cases of marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
the following: post void residuals greater than 150 cubic 
centimeters; uroflometry, with markedly diminished peak flow 
rate (less than 10 cubic centimeters per second); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilation every two to 
three months.  A 30 percent evaluation is in order in cases 
of urinary retention requiring intermittent or continuous 
catheterization.  

Additionally, a 10 percent evaluation is appropriate in cases 
of a urinary tract infection with long-term drug therapy, one 
to two hospitalizations per year, and/or requiring 
intermittent intensive management, while a 30 percent 
evaluation is warranted in cases of a recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.




Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that us necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2100 (2000) (codified as amended at 
38 U.S.C. § 5103 (West Supp. 2001).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date  of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA.  66 
Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied because the veteran has 
been provided with the notice of the evidence and information 
required to substantiate his claim.  By virtue of the rating 
decision, statement of the case, and associated 
correspondence, the veteran has been provided with notice of 
the laws and regulations pertaining to his claim and has been 
provided with a rationale applying these laws to the facts of 
his case, thereby providing him with an explanation as to why 
the evidence currently on record was not sufficient to allow 
for a grant to be made on his claim to the extent of his 
contentions.  He was also provided with notice of his 
appellate rights, and with the opportunity to submit 
additional evidence on appeal.  The veteran did submit 
additional evidence, and presented oral testimony before the 
undersigned Member of the Board.  Therefore, the veteran has 
been afforded adequate notice under the new law.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained; in fact, it appears that all evidence 
identified by him relative to his claim has been obtained and 
associated with the claims folder.  He has been afforded an 
examination by VA, and there is no need for further 
examination as the private medical evidence he most recently 
submitted in support of his claim is sufficient upon which to 
predicate a determination at this time.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed, and not per se considered by the RO.  
As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been afforded the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently held, "The VCAA is a 
means to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Initial Compensable Evaluation

In this case, there has been no evidence of recurrence or 
metastasis of the veteran's carcinoma of the prostate during 
any time during the pendency of the appeal, and an evaluation 
of the veteran's claim under the relevant provisions of 38 
C.F.R. § 4.115a is appropriate.  It is apparent from the 
record that the veteran's most prominent symptoms are urinary 
frequency and leakage, as noted particularly by Dr. SHS.  

While Dr. SHS did not provide specific numbers as to the rate 
of such frequency or the need for changing absorbent 
materials, his notation that this was an extremely disabling 
problem suggests that the veteran's urinary disability is 
essentially analogous to the criteria for a 20 percent 
evaluation for voiding dysfunction (changing absorbent 
materials less than two times per day).  In the absence of 
more specific information, there is no basis for the 
assignment of a 40 percent evaluation for changing absorbent 
materials two to four times per day, and a 20 percent 
evaluation under this section is more appropriate.

The question then becomes when the 20 percent evaluation 
should be effectuated.  The Board is aware that the veteran 
did not report current urinary incontinence during his 
November 1998 VA examination.  However, both of his private 
doctors have indicated that his current symptoms date back to 
his 1995 surgery, and, although Dr. SHS noted a gradual 
worsening over time, he did not set forth a specific time 
frame for that worsening or any details as to the extent of 
the worsening as compared to an earlier disability picture.  

As such, there appears to be an approximate balance of 
positive and negative evidence as to the question of whether 
the current severity of the veteran's urinary symptoms dates 
back to the date of the claim for benefits; namely, September 
16, 1998.  Accordingly, after resolving all doubt in the 
veteran's favor under 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001), the Board finds that September 16, 1998 is the 
appropriate effective date for the grant of a 20 percent 
evaluation, and a staged rating under Fenderson is not 
warranted.

The Board is aware that 38 C.F.R. § 4.115a sets forth several 
bases for an even higher evaluation.  However, there is no 
indication of actual renal dysfunction, as contemplated by 
the regulatory criteria in this case.  There is also no 
evidence of a daytime voiding interval of less than one hour 
or awakening to void five or more times per night, and the 
veteran's obstructed voiding has not been noted to require 
catheterization.  Moreover, the medical evidence does not 
suggest a urinary tract infection.  Therefore, it is the 
conclusion of the Board that an initial 20 percent 
evaluation, and not more, is warranted for the veteran's 
carcinoma of the prostate.  To that extent, the appeal is 
granted.


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has neither provided nor discussed the criteria for 
extraschedular evaluation.

In the veteran's case at hand, the claim of extraschedular 
evaluation has been raised by the veteran, not only in 
statements on file, but in association with the additional 
evidence submitted in support of his appeal.  It is clear the 
veteran has contended that his genitourinary disability has 
been a complicating factor in his professional pursuits.  His 
very claim of entitlement to an increased evaluation for his 
genitourinary disability does imply a claim for 
extraschedular evaluation.  He has been afforded, and has 
availed himself of the opportunity to present arguments in 
this regard.  The Board has provided the criteria for 
extraschedular evaluation, and in addressing such claim has 
not prejudiced the veteran in this regard.  See VAOPGCPREC 6-
96, and Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court has also held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Under Secretary for Benefits of the 
Director, VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

While the private medical evidence of record reflects that 
the veteran's genitourinary disability does adversely affect 
him from a professional or industrial point of view, the 
Board is of the opinion that the veteran has not submitted 
evidence indicating that his genitourinary disability affects 
his employability in ways not contemplated by the Rating 
Schedule.  

In this regard, the Board finds that the granted compensable 
evaluation of 20 percent does adequately compensate the 
veteran for the nature and extent of severity of his 
genitourinary disability.  

There mere assertion that a disability interferes with 
employment does not automatically lead to a conclusion that 
the regular schedular standards are not adequate and 
therefore require a grant of increased benefits on an 
extraschedular basis.  See VAOPGCPREC 6-96.

The veteran has not presented a disability picture so unusual 
or exceptional in nature as to render impractical the 
application of the regular schedular standards.  Nor dos the 
evidence indicate that the veteran's genitourinary disability 
has markedly interfered with employment or resulted in 
frequent hospitalization.

Having reviewed the record with these mandates in mind, the 
Boards no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation of 20 
percent for carcinoma of the prostate is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

